Citation Nr: 1417908	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 24, 2009 and in excess of 20 percent from February 24, 2009 for a left knee disability, to include a left knee meniscal tear. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a skin disorder, to include scars.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2005 to August 2005, and active duty from June 2006 to September 2006, and October 2006 to August 2007.  He has had additional Air Force Reserve and Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The RO granted service connection for a left knee disorder in April 2008 and assigned a 10 percent rating.  In a February 2009 rating decision, the RO assigned an effective date of August 9, 2005 for the 10 percent rating and continued the rating exclusive of periods when the Veteran was on active duty.  Within one year of the February 2009 decision, the Veteran requested an increased rating.  A VA examination was conducted in in June 2009, which was new and material evidence as to the pending claim.  The RO, in the December 2009 rating decision, continued the 10 percent rating, but in February 2011, the RO assigned a 20 percent rating effective February 24, 2009.  Given this procedural history, the Veteran's claim is most appropriately viewed as an appeal for an initial rating in excess of 10 percent prior to February 24, 2009 and in excess of 20 percent after February 24, 2009.  See 38 C.F.R. § 3.156(b) (2013); Fenderson v. West, 12 Vet. App. 119, 126 (1999).         

The Board has recharacterized the Veteran's service connection claim for an adjustment disorder with stress more broadly as an acquired psychiatric disorder to ensure that all potential psychiatric disorders are addressed, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board has also recharacterized the Veteran's service connection claim for scars more broadly as a claim for a skin disorder as the Veteran alleges that he had a skin fungus in service that left scars on his chest and back.  See Clemons, 23 Vet. App. at 4-5.

Furthermore, as the Veteran has submitted evidence that suggests that he may be unemployable due to symptoms of his service-connected disability, the issue of entitlement to a TDIU has been raised and is within jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    

The Veteran's claims file includes electronic claims files known as Virtual VA and the Veterans Benefits Management System (VBMS).

VBMS contains an April 2014 application for benefits.  The Veteran filed a claim for an increased rating for service-connected tinnitus, a claim for specially adapted housing and a claim for a temporary total disability rating.  As these issues have not been developed for appellate review, they are referred to the RO for appropriate action.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the claims on appeal.  

Initially, the Board notes that the Veteran does not have a current diagnosis of an acquired psychiatric disorder, back disorder, or skin disorder.  However, the Board notes that although the Veteran's service treatment records from February 2005 through September 2008 are associated with the claims file, the Veteran's reserve or National Guard records through November 2012 are not of record.  The Veteran has identified pertinent treatment for his service connection claims through June 2009.  The Veteran has identified treatment at Reed Medical in Lackland AFB, Texas; Coronado NAB, California; and Travis AFB, California.  As these records are pertinent to determining whether the Veteran has a current disability and whether such disability is related to his service, the RO shall take appropriate action to obtain these records on remand.  If the records are found to be unavailable, a formal finding of unavailability must be issued and the Veteran must be notified.    
  
The Veteran has identified VA treatment at the Fresno, San Diego, and Palo Alto facilities.  VA treatment records at these facilities have been associated with the claims file through September 2013.  Records of VA treatment from these facilities, dated after September 2013, should be associated with the record on remand.    

In regards to the Veteran's service connection claim for an acquired psychiatric disorder, the Board notes that in a November 2009 statement, the Veteran identified two events during service that he associates with his psychiatric symptoms.  In October or November 2006, he contends that he found a dead body and in July 2007, he alleges that he "took gun fire."  The Board further notes that although the Veteran does not have a current diagnosis of an acquired psychiatric disorder, VA treatment records reveal that he received a positive "PTSD screen" in December 2011.  As such, upon remand, the RO shall obtain any outstanding unit and personnel records, as well as other appropriate records, in order to corroborate the Veteran's claimed stressors.  Following completion of the above, the Veteran should be provided a VA examination in order to obtain an opinion as to the nature and etiology of any diagnosed psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the Veteran's claim of entitlement to an increased rating for his left knee disorder, the Board notes that the Veteran was afforded a VA examination in June 2013.  However, the results of the June 2013 examination have not been addressed by the RO nor has initial RO jurisdiction been waived.  Furthermore, the Veteran stated that he had surgery in May 2012 and provided the RO with authorization to obtain his private treatment records from Dr. R., Dr. A., and Dr. S. These records have not yet been obtained.  The RO shall take appropriate action to obtain the Veteran's pertinent private treatment records and then shall readjudicate the claim in consideration of the June 2013 examination and any additional records that were obtained upon remand.   

In September 2013, the Veteran stated that he resigned his current employment as a result of his service-connected left knee disability and that he has enrolled in the VA vocational rehabilitation program.  As such, the issue of entitlement to a TDIU has been raised by the record.  Rice, 22 Vet. App. at 453-54.  The Board finds that the claim should be remanded to allow for the RO to provide proper notice as to how to substantiate the TDIU claim, obtain the Veteran's vocational and rehabilitation records, and to allow for the RO to adjudicate the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  Include a VA Form 21-8940 to enable him to file a formal application for a TDIU.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain all records of VA vocational rehabilitation.  

3.  Obtain any outstanding records of VA treatment and associate them with the record.  Specifically request records from the San Diego, Palo Alto, and Fresno facilities dated after September 2013.  If no additional records are available, include documentation of the unavailability in the claims file. 

4.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), the California State Adjutant General's Office and any other appropriate location, to request the complete service treatment and personnel records of the Veteran, including reserve and National Guard service.  Associate these records with the claims file.  Continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If such records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.  

5.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any pertinent private treatment.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources identified, to include but not limited to, Dr. S., Dr. A., and Dr. R.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

6.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder.  All necessary tests and studies should be undertaken.  The claims file must be made available to the examiner for complete review of the Veteran's pertinent medical history.

After conducting a relevant examination of the Veteran, the examiner should diagnose any acquired psychiatric disorder found to be present.  

The examiner should state whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, the stressors identified as producing that disorder should be set forth.  If the Veteran does not have PTSD, the elements of the criteria for that diagnosis that are lacking should be set forth. 

In the event of the Veteran having psychiatric disorder(s) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not any such disorder is related to any injury or disease he had in service.  

A thorough explanation for the conclusions reached should be set forth.

7.  Finally, readjudicate the claims on appeal, including adjudication of the claim of entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and any subsequently appointed representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board s appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

